

EXHIBIT 10
   
NAVISTAR INTERNATIONAL CORPORATION
AND CONSOLIDATED SUBSIDIARIES
----------------------------------
MATERIAL CONTRACTS
 
The following documents of Navistar International Corporation and its affiliates
are filed herewith:
 
     
*10.59
 
The Board of Directors resolution to pay a cash award to Mr. Robert C. Lannert,
the Registrant’s Vice Chairman and Chief Financial Officer, to correct an
oversight in the prior year’s target bonus calculation.
       
* Indicates a management contract or compensatory plan or arrangement required
to be filed as an exhibit to this report pursuant to Item 14(c).



































































E-7
